DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims are directed to computer-readable media, which is considered as non-statutory subject matter.
Regarding claims 9-18, the term “computer readable media”, as disclosed in claims 9-18, comprises data transmissions as disclosed in paragraph [0072] of the specification. Data transmissions, as disclosed, inherently uses signals to transmit data, and are not a Manufacture within the meaning of 101. Therefore, the broadest reasonable interpretation of “computer-readable media” as described in the claims, covers transitory propagating signals, which are non-statutory. Therefore, the claims are rejected under 35 USC 101 as covering non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2013/0066612), in view of Whitfield (US 8696587), and further in view of Vukosavljevic et al. (US 2017/0255614,  hereinafter Vukosavljevic).
Regarding claim 1, Russell teaches a heart lung machine (HLM) (a system for generating predicted product values of a product manufactured by a machine), comprising: 
a plurality of actuators ([0006]: machine having a plurality of actuators and a plurality of mechanical elements; [0046]: servo actuators, upper belt actuator, lower belt actuator, etc.); 
a peripheral processing unit (programmable logic control mode includes an emulator, [0006]) configured to receive a set of parameter data from the plurality of actuators ([0006]: receive a plurality of parameters into the plurality of input fields, wherein the plurality of parameters are associated with the plurality of actuators and the plurality of mechanical elements); 
a peripheral display device (a graphical user interface, [0006]; a graphics displace device 13, [0025]) configured to present a subset ([0047]: output response data generated by the emulator with respect to the upper belt actuator) of the set of parameter data (data related to parameters associated with upper belt actuators is selected by the user to be displayed from a set of data related to a plurality of actuators such as servo actuators, upper belt actuator, lower belt actuator, etc.; [0006]: display a graphical representation of output response data of the machine using parameters; [0046]: the output response data produced by the calculation routine may be displayed in a graphical representation within the graphical user interface 100. The graphical representation of the output response data may come in a variety of forms. In one embodiment, as depicted in FIG. 4, the graphical representation may be in the form of a servo drive data chart 120 that displays servo drive data of one or more of the servo 
a control assembly (memory component 40 comprising operating logic 42, calculation routing logic 43, the graphical representation logic 44, and the animation logic 45) comprising a control display device (graphical representation logic 44, [0031]) configured to present a user interface (graphical representation such as graphs and tables, [0031]) having a representation of a parameter data (graph representing data values, [0031]) and an associated indication ([0047] and fig. 6: parameter name such as element position, element velocity, element acceleration, and element jerk; parameter names correspond to as associated indication to a parameter value as displayed on the graphical interface; [0031]: The graphical representation logic 44 may be configured to 
However, Russell does not explicitly teach to present a user interface having a representation of a parameter value and an associated indication, wherein at least a portion of the associated indication overlaps at least a portion of the representation of the parameter value.
Whitfield teaches to present a user interface (display screen as shown in fig. 11) having a representation of a parameter value (fig. 11 and col. 10 lines 43-56: heart rate 70) and an associated indication (fig. 11 and col. 10 lines 43-56: heart 72). Whitfield teaches to display the parameter value (heart rate 70, fig. 11) and the associated indication (symbol of heart 72, fig. 11) adjacent to each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Whitfield’s knowledge of displaying a parameter value and its associated indication adjacent to each other and modify the system of Russell because such a system provides a display that is easy to view and understand.
Vukosavljevic teaches an associated value (second text in Spanish translated from the first text in English, fig. 2, [0026] and [0029]) overlaps ([0029]: The overlay algorithm 112 overlays the text of the second language 110 on the text of the first language 106 in a direction opposite from which the first language is written or in a same direction as the first language is written) at least a portion of the representation of the first value (first text in English, fig. 2, [0026] and [0029]). Therefore, it would have been prima facie obvious one of ordinary skill in the art before the effective filing date of 
Regarding claim 2, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the representation of the parameter value is rendered using a first font, and wherein the associated indication is rendered using a second, different, font (Vukosavljevic: [0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language, the first text and the second text can be displayed using fonts of different type and size).
Regarding claim 3, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the first font has a first line thickness and the second font has a second line thickness, wherein the first line thickness is greater than the second line thickness (Vukosavljevic: [0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and 
Regarding claim 4, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the first font has a first color value, the second font has a second color value, and a background of the user interface has a third color value, wherein the first, second, and third color values are different (Vukosavljevic: [0030]: The text of the first language 106 and/or the second language 110
Regarding claim 5, the combination of Russell, Whitfield and Vukosavljevic teaches the first font has a first brightness value, the second font has a second brightness value, and a background of the user interface has a third brightness value, wherein the first, second, and third brightness values are different (Vukosavljevic: [0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to use different brightness levels for the font of first text, font of the second text, and the background rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or brightness levels to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 6, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the second brightness value is less than the first brightness value and 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to have the brightness level for font of second text less than the brightness level for font of first text and greater than the brightness level for the background rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or brightness levels of varying values to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 7, the combination of Russell, Whitfield and Vukosavljevic teaches wherein a contrast between the user interface background and the representation of the parameter value has a first contrast level and a first contrast direction; and wherein a contrast between the associated indication and the representation of the parameter value has the first contrast level and a second contrast 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to use different contrast levels, specifically, a first contrast level and a first contrast direction between the background and the font of first text, and a second contrast level and a second contrast direction between the font of first text and the font of second text, rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or contrast levels of varying values to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 8, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the associated indication comprises an indication of measurement units (Whitfield: fig. 11 displays beats/minute, which is measurement unit of the heart rate).
Regarding claim 9, the combination of Russell, Whitfield and Vukosavljevic teaches wherein the associated indication comprises an indication of a parameter name (Russell: as shown in fig. 6, graphs of parameter data along with the names of the parameter such as position, velocity, acceleration and jerk are displayed on the display screen; [0047]: parameter name such as element position, element velocity, element acceleration, and element jerk; parameter names correspond to as associated indication to a parameter value as displayed on the graphical interface).
Claims 10-18 and 19-20 are similar in scope to claims 1-9 and 1 and 2-6, and therefore the examiner provides similar rationale to reject these claims. Moreover, Russell teaches a computer-readable media executing instructions ([0028]-[0029]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tinsman (US 2018/0204361) an overlay module 106 (e.g., via the scene data analyzer 206, the scene object identifier 208, and/or the device motion detector 210) may determine that the scene 110 is currently undergoing a change that exceeds some threshold, such as by way of motion of objects detected in the scene, rotational or translational movement of the user device 101 itself, or the like. In response to those changes, the overlay emphasis modifier 212 may determine that at least a portion of the informational overlay should be deemphasized (e.g., less brightness, smaller text font, and so 110 changes, the overlay background image generator 216 may determine that a background image should not be employed, or such a background image should be modified to allow more of the underlying scene 110 to be visible. In response, the overlay output generator 218 may modify the background image and the informational overlay according to the output from both the overlay emphasis modifier 212 and the overlay background image generator 216 concurrently.
Harper et al. (US 2011/0193704) describes a user interface having a display and a plurality of actuators, wherein the display is configured to render a plurality of display screens, including at least a home screen and an alert screen, wherein the home screen is divided into a plurality of simultaneously displayed panels, wherein a first panel of the plurality of panels is configured to display a rate of change of continuously monitored analyte levels in interstitial fluid, wherein a second panel of the plurality of panels is configured to simultaneously display a current analyte level and an analyte trend indicator, and wherein a third panel of the plurality of panels is configured to display status information of a plurality of components of the analyte monitoring device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612